 1

 2

 3

 4

 5

 6

 7

 8                          UNITED STATES DISTRICT COURT
 9                      CENTRAL DISTRICT OF CALIFORNIA
10

11   GARY CHARLES SCHONNE, AN            )   Case No. 8:17-cv-1013-JVS (JDE)
12
     INDIVIDUAL,                         )
                                         )   STIPULATED PROTECTIVE
13                                       )   ORDER
14             Plaintiff,                )
         vs.                             )   Judge:       Hon. James V. Selna
15                                       )   Courtroom:   10C
16                                       )
     MASTEC NETWORK SOLUTIONS,           )
17   INC., a FLORIDA CORPORATION,        )
18   AND DOES 1-10, INCLUSIVE,           )
                                         )
19             Defendants.               )
20                                       )
                                         )
21

22

23

24

25

26

27

28

                                                      STIPULATED PROTECTIVE ORDER
                                                      CASE NO. 8:17-cv-1013-JVS (JDE)
 1   1.    PURPOSES AND LIMITATIONS
 2         A.     Disclosure and discovery activity in this action are likely to involve
 3   production of confidential, proprietary, or private information for which special
 4   protection from public disclosure and from use for any purpose other than prosecuting
 5   this litigation may be warranted. Accordingly, the parties hereby stipulate to and
 6   petition the court to enter the following Stipulated Protective Order (“Order”). The
 7   parties acknowledge that this Order does not confer blanket protections on all
 8   disclosures or responses to discovery and that the protection it affords from public
 9   disclosure and use extends only to the limited information or items that are entitled to
10   confidential treatment under the applicable legal principles.
11         B.     Good Cause Statement
12         This action is likely to involve nonparty employees’ personnel data containing
13   confidential information such as social security number, an unlisted address and
14   telephone number, marital status, wage information, credit history and other work-
15   related data as well as other valuable research, development, commercial, financial,
16   technical and/or proprietary information for which special protection from public
17   disclosure and from use for any purpose other than prosecution of this action is
18   warranted. Such confidential and proprietary materials and information consist of,
19   among other things, nonparty employees’ personnel data containing confidential
20   information, confidential business or financial information, information regarding
21   confidential business practices, or other confidential research, development, or
22   commercial information (including information implicating privacy rights of third
23   parties), information otherwise generally unavailable to the public, or which may be
24   privileged or otherwise protected from disclosure under state or federal statutes, court
25   rules, case decisions, or common law. Accordingly, to expedite the flow of
26   information, to facilitate the prompt resolution of disputes over confidentiality of
27   discovery materials, to adequately protect information the parties are entitled to keep
28   confidential, to ensure that the parties are permitted reasonable necessary uses of such
                                                2
                                                               STIPULATED PROTECTIVE ORDER
                                                              CASE NO. 8:17-cv-1013-JVS (JDE)
 1   material in preparation for and in the conduct of trial, to address their handling at the
 2   end of the litigation, and serve the ends of justice, a protective order for such
 3   information is justified in this matter. It is the intent of the parties that information
 4   will not be designated as confidential for tactical reasons and that nothing be so
 5   designated without a good faith belief that it has been maintained in a confidential,
 6   non-public manner, and there is good cause why it should not be part of the public
 7   record of this case. Further, by entering into this Stipulated Protective Order, neither
 8   party concedes the relevance, discoverability, or admissibility of any category of
 9   information.
10         C.       ACKNOWLEDGENT OF PROCEDURE FOR FILING UNDER SEAL
11         The parties further acknowledge, as set forth in Section 12.3, below, that this
12   Stipulated Protective Order does not entitle them to file confidential information under
13   seal; Civil Local Rule 79-5 sets forth the procedures that must be followed and the
14   standards that will be applied when a party seeks permission from the court to file
15   material under seal.
16   2.    DEFINITIONS
17         2.1      Action: This pending federal lawsuit, Gary Charles Schonne v. MasTec
18   Network Solutions, Inc., United States District Court for the Central District of
19   California, Case No. 8:17-cv-1013-JVS.
20         2.2      Challenging Party: a Party or Non-Party that challenges the designation
21   of information or items under this Order.
22         2.3      “CONFIDENTIAL” Information or Items: information (regardless of
23   how it is generated, stored or maintained) or tangible things that qualify for protection
24   under Federal Rule of Civil Procedure 26(c).
25         2.4      Counsel (without qualifier): Outside Counsel of Record and In-House
26   Counsel (as well as their support staff).
27         2.5      Designating Party: a Party or Non-Party that designates information or
28   items that it produces in disclosures or in responses to discovery as
                                                  3
                                                                 STIPULATED PROTECTIVE ORDER
                                                                 CASE NO. 8:17-cv-1013-JVS (JDE)
 1   “CONFIDENTIAL” or “HIGHLY CONFIDENTIAL – ATTORNEY’S EYES
 2   ONLY.”
 3         2.6    Disclosure or Discovery Material: all items or information, regardless of
 4   the medium or manner in which it is generated, stored, or maintained (including,
 5   among other things, testimony, transcripts, and tangible things), that are produced or
 6   generated in disclosures or responses to discovery in this matter.
 7         2.7    Expert: a person with specialized knowledge or experience in a matter
 8   pertinent to the litigation who has been retained by a Party or its counsel to serve as an
 9   expert witness or as a consultant in this action.
10         2.8    In-House Counsel: attorneys who are employees of a party to this action.
11   In-House Counsel does not include Outside Counsel of Record or any other outside
12   counsel.
13         2.9    Non-Party: any natural person, partnership, corporation, association, or
14   other legal entity not named as a Party to this Action.
15         2.10 Outside Counsel: attorneys who are not employees of a party to this
16   Action but are retained to represent or advise a party to this action and have appeared
17   in this action on behalf of that party or are affiliated with a law firm which has
18   appeared on behalf of that party.
19         2.11 Party: any party to this Action, including all of its officers, directors,
20   employees, consultants, retained experts, and Outside Counsel of Record (and their
21   support staffs).
22         2.12 Producing Party: a Party or Non-Party that produces Disclosure or
23   Discovery Material in this Action (including all of its officers, directors, employees,
24   consultants, retained experts, discovery vendors, and Outside Counsel (and their
25   support staff, employees, and agents).
26         2.13 Professional Vendors: persons or entities that provide litigation support
27   services (e.g., photocopying, videotaping, translating, preparing exhibits or
28   demonstrations, and organizing, storing, or retrieving data in any form or medium) to
                                                 4
                                                               STIPULATED PROTECTIVE ORDER
                                                               CASE NO. 8:17-cv-1013-JVS (JDE)
 1   a Party and their employees and subcontractors.
 2         2.14 Protected Material: any Disclosure or Discovery Material that is
 3   designated as “CONFIDENTIAL.”
 4         2.15 Receiving Party: a Party that receives Disclosure or Discovery Material
 5   from a Producing Party.
 6   3.    SCOPE
 7         The protections conferred by this Stipulation and Order cover not only
 8   Protected Material (as defined above), but also: (1) any information copied or
 9   extracted from Protected Material; (2) all copies, excerpts, summaries, or compilations
10   of Protected Material; and (3) any testimony, conversations, or presentations by
11   Parties or their Counsel that might reveal Protected Material. However, the protections
12   conferred by this Stipulation and Order do not cover the following information: (a)
13   any information that is in the public domain at the time of disclosure to a Receiving
14   Party or becomes part of the public domain after its disclosure to a Receiving Party as
15   a result of publication not involving a violation of this Order, including becoming part
16   of the public record through trial or otherwise; and (b) any information known to the
17   Receiving Party prior to the disclosure or obtained by the Receiving Party after the
18   disclosure from a source who obtained the information lawfully and under no
19   obligation of confidentiality to the Designating Party. Any use of Protected Material at
20   trial shall be governed by a separate agreement or order.
21   4.    DURATION
22         Even after final disposition of this litigation, the confidentiality obligations
23   imposed by this Order shall remain in effect until a Designating Party agrees
24   otherwise in writing or a court order otherwise directs. Final disposition shall be
25   deemed to be the later of (1) dismissal of all claims and defenses in this action, with or
26   without prejudice; and (2) final judgment herein after the completion and exhaustion
27   of all appeals, rehearings, remands, trials, or reviews of this action, including the time
28
                                                 5
                                                                STIPULATED PROTECTIVE ORDER
                                                               CASE NO. 8:17-cv-1013-JVS (JDE)
 1   limits for filing any motions or applications for extension of time pursuant to
 2   applicable law.
 3   5.    DESIGNATING PROTECTED MATERIAL
 4         5.1      Exercise of Restraint and Care in Designating Material for Protection.
 5   Each Party or Non-Party that designates information or items for protection under this
 6   Order must take care to limit any such designation to specific material that qualifies
 7   under the appropriate standards. The Designating Party must, in good faith and to the
 8   extent it is practical to do so, designate for protection only those parts of material,
 9   documents, items, or oral or written communications that qualify – so that other
10   portions of the material, documents, items, or communications for which protection is
11   not warranted are not swept unjustifiably within the ambit of this Order.
12         Mass, indiscriminate, or routinized designations are prohibited. Designations
13   that are shown to be clearly unjustified or that have been made for an improper
14   purpose (e.g., to unnecessarily encumber or retard the case development process or to
15   impose unnecessary expenses and burdens on other parties) expose the Designating
16   Party to sanctions.
17         If it comes to a Designating Party’s attention that information or items that it
18   designated for protection do not qualify for protection, that Designating Party must
19   promptly notify all other Parties that it is withdrawing the inapplicable designation.
20         5.2      Manner and Timing of Designations. Except as otherwise provided in
21   this Order (see, e.g., second paragraph of section 5.2(b) below), or as otherwise
22   stipulated or ordered, Disclosure or Discovery Material that qualifies for protection
23   under this Order must be clearly so designated before the material is disclosed or
24   produced.
25         Designation in conformity with this Order requires:
26               (a) for information in documentary form (e.g., paper or electronic
27   documents, but excluding transcripts of depositions or other pretrial or trial
28   proceedings), that the Producing Party affix at a minimum, the legend
                                                 6
                                                                STIPULATED PROTECTIVE ORDER
                                                                CASE NO. 8:17-cv-1013-JVS (JDE)
 1   “CONFIDENTIAL” (hereinafter “CONFIDENTIAL legend”), to each page that
 2   contains protected material. If only a portion of the material on a page qualifies for
 3   protection, the Producing Party also must clearly identify the protected portion(s)
 4   (e.g., by making appropriate markings in the margins).
 5         A Party or Non-Party that makes original documents available for inspection
 6   need not designate them for protection until after the inspecting Party has indicated
 7   which documents it would like copied and produced. During the inspection and
 8   before the designation, all of the material made available for inspection shall be
 9   deemed “CONFIDENTIAL.” After the inspecting Party has identified the
10   documents it wants copied and produced, the Producing Party must determine which
11   documents, or portions thereof, qualify for protection under this Order. Then, before
12   producing the specified documents, the Producing Party must affix the
13   “CONFIDENTIAL legend” to each page that contains Protected Material. If only a
14   portion of the material on a page qualifies for protection, the Producing Party also
15   must clearly identify the protected portion(s) (e.g., by making appropriate markings
16   in the margins).
17               (b) for testimony given in depositions that the Designating Party identifies
18   the Disclosure or Discovery Material on the record, before the close of the
19   deposition all protected testimony.
20               (c) for information produced in some form other than documentary and for
21   any other tangible items, that the Producing Party affix in a prominent place on the
22   exterior of the container or containers in which the information is stored the legend
23   “CONFIDENTIAL.” If only a portion or portions of the information warrants
24   protection, the Producing Party, to the extent practicable, shall identify the protected
25   portion(s).
26         5.3      Inadvertent Failures to Designate. If timely corrected, an inadvertent
27   failure to designate qualified information or items does not, standing alone, waive the
28   Designating Party’s right to secure protection under this Order for such material.
                                                  7
                                                                STIPULATED PROTECTIVE ORDER
                                                                CASE NO. 8:17-cv-1013-JVS (JDE)
 1   Upon timely correction of a designation, the Receiving Party must make reasonable
 2   efforts to assure that the material is treated in accordance with the provisions of this
 3   Order.
 4   6.    CHALLENGING CONFIDENTIALITY DESIGNATIONS
 5         6.1    Timing of Challenges. Any Party or Non-Party may challenge a
 6   designation of confidentiality at any time that is consistent with the Court's
 7   Scheduling Order.
 8         6.2    Meet and Confer. The Challenging Party shall initiate the dispute
 9   resolution process under Local Rule 37-1 et seq.
10         6.3    Joint Stipulation. Any challenge submitted to the Court shall be via a
11   joint stipulation pursuant to Local Rule 37-2.
12         6.4    Burden of Persuasion.       The burden of persuasion in any such
13   challenge proceeding shall be on the Designating Party. Frivolous challenges, and
14   those made for an improper purpose (e.g., to harass or impose unnecessary expenses
15   and burdens on other parties) may expose the Challenging Party to sanctions. Unless
16   the Designating Party has waived the confidentiality designation by failing to file a
17   motion to retain confidentiality as described above, all parties shall continue to afford
18   the material in question the level of protection to which it is entitled under the
19   Producing Party’s designation until the court rules on the challenge.
20   7.    ACCESS TO AND USE OF PROTECTED MATERIAL
21         7.1    Basic Principles. A Receiving Party may use Protected Material that is
22   disclosed or produced by another Party or by a Non-Party in connection with this case
23   only for prosecuting, defending, or attempting to settle this litigation. Such Protected
24   Material may be disclosed only to the categories of persons and under the conditions
25   described in this Order. When the litigation has been terminated, a Receiving Party
26   must comply with the provisions of section 13 below (FINAL DISPOSITION).
27         Protected Material must be stored and maintained by a Receiving Party at a
28   location and in a secure manner that ensures that access is limited to the persons
                                                 8
                                                                STIPULATED PROTECTIVE ORDER
                                                               CASE NO. 8:17-cv-1013-JVS (JDE)
 1   authorized under this Order.
 2         7.2      Disclosure of “CONFIDENTIAL” Information or Items. Unless
 3   otherwise ordered by the Court or permitted in writing by the Designating Party, a
 4   Receiving Party may disclose any information or item designated “CONFIDENTIAL”
 5   only to the following individuals under the following conditions:
 6               (a) the Receiving Party’s Outside Counsel in this Action, as well as
 7   employees of said Outside Counsel to whom it is reasonably necessary to disclose the
 8   information for this litigation.
 9               (b) the Parties and the officers, directors, and employees (including In-
10   House Counsel) to whom disclosure is reasonably necessary for this litigation.
11               (c) Experts of the Receiving Party to whom disclosure is reasonably
12   necessary for this litigation and who have signed the “Acknowledgment and
13   Agreement to Be Bound” (Exhibit A);
14               (d) the Court and its personnel;
15               (e) court reporters and their staff;
16               (f) professional jury or trial consultants, mock jurors, and Professional
17   Vendors to whom disclosure is reasonably necessary for this litigation and who have
18   signed the “Acknowledgment and Agreement to Be Bound” (Exhibit A);
19               (g) the author or recipient of a document containing the information or a
20   custodian or other person who otherwise possessed or knew the information;
21               (h) during their depositions, witnesses, and attorneys for witnesses, in the
22   Action to whom disclosure is reasonably necessary provided: (1) the deposing party
23   requests that the witness sign the form attached as Exhibit 1 hereto; and (2) they will
24   not be permitted to keep any confidential information unless they sign the
25   “Acknowledgment and Agreement to Be Bound” (Exhibit A), unless otherwise
26   agreed by the Designating Party or ordered by the court. Pages of transcribed
27   deposition testimony or exhibits to depositions that reveal Protected Material may
28   be separately bound by the court reporter and may not be disclosed to anyone except
                                                    9
                                                                 STIPULATED PROTECTIVE ORDER
                                                                CASE NO. 8:17-cv-1013-JVS (JDE)
 1   as permitted under this Stipulated Protective Order;
 2               (i) any mediator or settlement officer, and their supporting personnel,
 3   mutually agreed upon by any of the parties engaged in settlement discussions; and
 4               (j) such other persons as the parties may agree or may be ordered by the
 5   Court.
 6   8.       PROTECTED MATERIAL SUBPOENAED OR ORDERED PRODUCED IN
 7            OTHER LITIGATION
 8            If a Receiving Party is served with a subpoena or a court order issued in other
 9   litigation that would compel disclosure of any information or items designated in this
10   action as “CONFIDENTIAL”, the Receiving Party must:
11               (a) promptly notify in writing the Designating Party (by fax and e-mail, if
12   possible). Such notification shall include a copy of the subpoena or court order;
13               (b) promptly notify in writing the party who caused the subpoena or order to
14   issue in the other litigation that some or all of the material covered by the subpoena or
15   order is subject to this Protective Order. Such notification shall include a copy of this
16   Order; and
17               (c) cooperate with respect to all reasonable procedures sought to be pursued
18   by the Designating Party whose Protected Material may be affected.
19            If the Designating Party timely seeks a protective order, the Receiving Party
20   served with the subpoena or court order shall not produce any information designated
21   in this action as “CONFIDENTIAL” before a determination by the court from which
22   the subpoena or order issued, unless the Party has obtained the Designating Party’s
23   permission. The Designating Party shall bear the burden and expense of seeking
24   protection in that court of its confidential material – and nothing in these provisions
25   should be construed as authorizing or encouraging a Receiving Party in this action to
26   disobey a lawful directive from another court.
27

28
                                                 10
                                                                STIPULATED PROTECTIVE ORDER
                                                                CASE NO. 8:17-cv-1013-JVS (JDE)
 1   9.       A NON-PARTY’S PROTECTED MATERIAL SOUGHT TO BE PRODUCED
 2            IN THIS LITIGATION
 3              (a) The terms of this Order are applicable to information produced by a
 4   Non-Party in this action and designated as “CONFIDENTIAL.” Such information
 5   produced by Non-Parties in connection with this litigation is protected by the
 6   remedies and relief provided by this Order. Nothing in these provisions should be
 7   construed as prohibiting a Non-Party from seeking additional protections.
 8              (b) In the event that a Party is required, by a valid discovery request, to
 9   produce a Non-Party’s confidential information in its possession, and the Party is
10   subject to an agreement with the Non-Party not to produce the Non-Party’s
11   confidential information, then the Party shall:
12                 (1) promptly notify in writing the Requesting Party and the Non-Party
13   that some or all of the information requested is subject to a confidentiality agreement
14   with a Non-Party;
15                 (2) promptly provide the Non-Party with a copy of the Order in this
16   litigation, the relevant discovery request(s), and a reasonably specific description of
17   the information requested; and
18                 (3) make the information requested available for inspection by the Non-
19   Party.
20              (c) If the Non-Party fails to object or seek a protective order from this court
21   within 14 days of receiving the notice and accompanying information, the Receiving
22   Party may produce the Non-Party’s confidential information responsive to the
23   discovery request. If the Non-Party timely seeks a protective order, the Receiving
24   Party shall not produce any information in its possession or control that is subject to
25   the confidentiality agreement with the Non-Party before a determination by the court.
26   Absent a court order to the contrary, the Non-Party shall bear the burden and expense
27   of seeking protection in this court of its Protected Material.
28
                                                 11
                                                                STIPULATED PROTECTIVE ORDER
                                                                CASE NO. 8:17-cv-1013-JVS (JDE)
 1   10.   UNAUTHORIZED DISCLOSURE OF PROTECTED MATERIAL
 2         If a Receiving Party learns that, by inadvertence or otherwise, it has disclosed
 3   Protected Material to any person or in any circumstance not authorized under this
 4   Order, the Receiving Party must immediately (a) notify in writing the Designating
 5   Party of the unauthorized disclosures, (b) use its best efforts to retrieve all
 6   unauthorized copies of the Protected Material, (c) inform the person or persons to
 7   whom unauthorized disclosures were made of all the terms of this Order, and (d)
 8   request such person or persons to execute the “Acknowledgment and Agreement to Be
 9   Bound” that is attached hereto as Exhibit A.
10   11.   INADVERTENT PRODUCTION OF PRIVILEGED OR OTHERWISE
11         PROTECTED
12         When a Producing Party gives notice to Receiving Parties that certain
13   inadvertently produced material is subject to a claim of privilege or other protection,
14   the obligations of the Receiving Parties are those set forth in Federal Rule of Civil
15   Procedure 26(b)(5)(B). This provision is not intended to modify whatever procedure
16   may be established in an e-discovery order that provides for production without
17   prior privilege review. Pursuant to Federal Rule of Evidence 502(d) and (e), insofar
18   as the parties reach an agreement on the effect of disclosure of a communication or
19   information covered by the attorney-client privilege or work product protection, the
20   parties may incorporate their agreement in the stipulated protective order submitted
21   to the court.
22   12.   MISCELLANEOUS
23         12.1 Right to Further Relief. Nothing in this Order abridges the right of any
24   person to seek its modification by the Court in the future.
25         12.2 Right to Assert Other Objections. By stipulating to the entry of this
26   Protective Order no Party waives any right it otherwise would have to object to
27   disclosing or producing any information or item on any ground not addressed in this
28
                                                 12
                                                                 STIPULATED PROTECTIVE ORDER
                                                                CASE NO. 8:17-cv-1013-JVS (JDE)
 1   Order. Similarly, no Party waives any right to object on any ground to use in evidence
 2   of any of the material covered by this Protective Order.
 3         12.3 Filing Protected Material. A Party that seeks to file under seal any
 4   Protected Material must comply with Local Civil Rule 79-5. Protected Material may
 5   only be filed under seal pursuant to a court order authorizing the sealing of the
 6   specific Protected Material at issue. If a Party’s request to file Protected Material
 7   under seal is denied by the court, then the Receiving Party may file the information
 8   in the public record unless otherwise instructed by the court.
 9   13.   FINAL DISPOSITION
10         After the final disposition of this Action, as defined in paragraph 4, within 60
11   days of a written request by the Designating Party, each Receiving Party must return
12   all Protected Material to the Producing Party or destroy such material. As used in
13   this subdivision, “all Protected Material” includes all copies, abstracts, compilations,
14   summaries, and any other format reproducing or capturing any of the Protected
15   Material. Whether the Protected Material is returned or destroyed, the Receiving
16   Party must submit a written certification to the Producing Party (and, if not the same
17   person or entity, to the Designating Party) by the 60 day deadline that (1) identifies
18   (by category, where appropriate) all the Protected Material that was returned or
19   destroyed and (2) affirms that the Receiving Party has not retained any copies,
20   abstracts, compilations, summaries or any other format reproducing or capturing any
21   of the Protected Material. Notwithstanding this provision, Counsel are entitled to
22   retain an archival copy of all pleadings, motion papers, trial, deposition, and hearing
23   transcripts, legal memoranda, correspondence, deposition and trial exhibits, expert
24   reports, attorney work product, and consultant and expert work product, even if such
25   materials contain Protected Material. Any such archival copies that contain or
26   constitute Protected Material remain subject to this Protective Order as set forth in
27   Section 4 (DURATION).
28
                                                13
                                                                STIPULATED PROTECTIVE ORDER
                                                                CASE NO. 8:17-cv-1013-JVS (JDE)
 1   14.   VIOLATION
 2         Any violation of this Order may be punished by appropriate measures
 3   including, without limitation, contempt proceedings and/or monetary sanctions.
 4   IT IS SO STIPULATED, THROUGH COUNSEL OF RECORD.
 5

 6   Dated: October 23, 2018                   Respectfully submitted,
 7
                                               LAW OFFICES OF SHAHIN
 8                                             MOTALLEBI
 9

10
                                               By: /s/ Shahin Motallebi_______
11
                                               Shahin Motallebi, Esq.
12                                             Attorneys for Plaintiff
                                               Gary Charles Schonne
13

14

15

16   Dated: October 23, 2018                      Respectfully submitted,
17                                             SHOOK HARDY & BACON L.L.P.
18

19

20                                             By: /s/Kristy A. Schlesinger
                                               Mark C. Tatum
21                                             Kristy A. Schlesinger
22                                             Attorneys for Defendant
                                               MasTec Network Solutions, Inc.
23

24

25

26

27

28
                                             14
                                                              STIPULATED PROTECTIVE ORDER
                                                              CASE NO. 8:17-cv-1013-JVS (JDE)
 1
                                 ORDER
 2
          PURSUANT TO STIPULATION, IT IS SO ORDERED.
 3

 4
     DATED: October 24, 2018
 5
                                    ___________________________________
 6
                                      JOHN D. EARLY
 7                                    United States Magistrate Judge
 8

 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28
                                   15
                                               STIPULATED PROTECTIVE ORDER
                                              CASE NO. 8:17-cv-1013-JVS (JDE)
 1
                                          EXHIBIT A
 2
                 ACKNOWLEDGMENT AND AGREEMENT TO BE BOUND
 3
            I,                               [print or type full name], of
 4
                         [print or type full address], declare under penalty of perjury that I
 5
     have read in its entirety and understand the Stipulated Protective Order that was issued
 6
     by the United States District Court for the Central District of California on [date] in
 7
     the case of Gary Charles Schonne v. MasTec Network Solutions, Inc., United States
 8
     District Court for the Central District of California, Case No. 8:17-cv-1013-JVS
 9
     (JDE). I agree to comply with and to be bound by all the terms of this Stipulated
10
     Protective Order and I understand and acknowledge that failure to so comply could
11
     expose me to sanctions and punishment in the nature of contempt. I solemnly promise
12
     that I will not disclose in any manner any information or item that is subject to this
13
     Stipulated Protective Order to any person or entity except in strict compliance with the
14
     provisions of this Order.
15
            I further agree to submit to the jurisdiction of the United States District Court
16
     for the Central District of California for enforcing the terms of this Stipulated
17
     Protective Order, even if such enforcement proceedings occur after termination of
18
     this action.
19
            I hereby appoint                               [print or type full name] of
20
                                             [print or type full address and telephone
21
     number] as my California agent for service of process in connection with this action
22
     or any proceedings related to enforcement of this Stipulated Protective Order.
23
     Date:___________________________________
24
     City and State where sworn and signed:____________________________________
25
     Printed name: _____________________________________________________
26
     Signature: ________________________________________________________
27

28
                                                16
                                                               STIPULATED PROTECTIVE ORDER
                                                               CASE NO. 8:17-cv-1013-JVS (JDE)
